DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Margaret Evans on 7/27/2022.
	Claim 3 is now dependent from claim 2 instead of claim 1. 

Claim 12 line 3, the limitation “a distal end” has been changed to “a distal end of the plug”. 

Claim 16 line 2, the limitation “a proximal end” has been changed to “a proximal end of the second tip”. 

Claim 16 line 2, the limitation “a distal end” has been changed to “a distal end of the second tip”.

Claim 16 line 3, the limitation “the proximal end” has been changed to “the proximal end of the second tip”. 

Claim 16 line 4, the limitation “the distal end” has been changed to “the distal end of the second tip”.

Claim 24 lines 1-2, the limitation “the second second beveled tip” has been changed to “the second beveled tip”.

Claim 27 line 1, the limitation “the coupling the first beveled tip” has been changed to “the coupling of the first beveled tip”.


Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a first tip removably coupled to a distal end of a first shaft, a second tip removably coupled to a distal end of a second shaft and a plug assembly configured to extend through the second lumen of the inner assembly, the plug assembly including a third shaft and a plug removably coupled to a distal end of the third shaft (claims 1, 17 and 26). 
The prior art of record of Brown (US Patent No. 7,918,800) discloses everything in claims 1, 17 and 26 including an outer assembly (182) having a first tip (174) and a first shaft (Figures 24-31), an inner assembly (184) having a second tip (173) and a second shaft (Figures 24-31) and a plug assembly (181) having a plug (176) and a third shaft (Figures 24-31) but fails to disclose the first tip being removably coupled to a distal end of the first shaft, the second tip being removably coupled to a distal end of the second shaft and the plug assembly configured to extend through the second lumen of the inner assembly and the plug being removably coupled to a distal end of the third shaft (claims 1, 17 and 26). 
The limitations as stated above in claims 1, 17 and 26 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771